ORDER
PER CURIAM.
Defendant, Tyrone DeSante Morant, appeals from the judgment entered upon the conviction by jury of murder in the first degree, Section 565.020.1, RSMo 1994; two counts of assault in the first degree, Section 565.050, RSMo 1994; and three counts of armed criminal action, Section 571.015, RSMo 1994. He was sentenced to life imprisonment without probation or parole for first degree murder, fifteen years’ imprisonment for each count of assault in the first degree, and thirty years’ imprisonment for each count of armed criminal action, to be served consecutively. We affirm.
We have reviewed the record and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth reasons for this order pursuant to Rule 30.25(b).